Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-7 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20160372606 A1 - hereinafter Ito) in view of Yamazaki et al. (US 20180040641 A1 – hereafter Yamazaki).
	Regarding Claim 1, Ito teaches a semiconductor device (see the entire document; Fig. 15B; specifically, [0326]-[0337], and as cited below), comprising:

    PNG
    media_image1.png
    378
    333
    media_image1.png
    Greyscale

Ito – Fig. 15B
a first insulator (110; Fig. 15B; [0335]); 
a first oxide (metal oxide 121) over the first insulator (110); 
a second oxide (oxide 122) over the first oxide (121); 
a first conductor (left 125; [0326]; [0139] teaches 125 is formed of tungsten and aluminum, therefore, a conductor) and a second conductor (right 125) over the second oxide (122); 
a third oxide (metal oxide 123; [0335]) over the second oxide (122); 
a second insulator (150; [0337]) over the third oxide (123); 
a third conductor (160; [0319]) located over the second insulator (150) and overlapping with the third oxide (overlapping 123); 
a third insulator (172; [0333]) in contact with a top surface of the first insulator (top of 110), a side surface of the first oxide (side surface of 121), a side surface of the 122), a side surface of the first conductor (side surface of left 125), a top surface of the first conductor (top of left 125), a side surface of the second conductor (side surface of right 125), and a top surface of the second conductor (top of right 125); 
a fourth insulator (170; [0333]) over the third insulator (172); 
a fifth insulator (180; [0324]) over the fourth insulator (170).
But, Ito as applied above does not expressly disclose a sixth insulator that covers the third conductor, the second insulator, the third oxide and the fifth insulator, wherein the sixth insulator is in contact with a top surface of each of the third conductor, the second insulator, the third oxide, and the fifth insulator.
However, it is well known in the art to form an insulation layer on the top of internal layers of a transistor as is also taught by Yamazaki (Yamazaki teaches in Fig. 2B an insulator 415 that covers all the layers underneath it (which are analogous to all the layers of Ito) – also see [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an insulation layer on the top of internal layers as is also taught by Yamazaki into Ito.
The ordinary artisan would have been motivated to integrate Yamazaki structure into Ito structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form an insulator that surrounds all the components of a transistor such that the insulator “has a function of inhibiting penetration of oxygen and impurities such as hydrogen and water, whereby the transistor can have stable electrical characteristics. For example, an insulator with a function of inhibiting 415” – see Yamazaki [0141].
Regarding Claim 2, the combination of Ito and Yamazaki teaches the semiconductor device according to claim 1, wherein the third insulator and the fourth insulator are each less likely to transmit one or both of oxygen and hydrogen than the first insulator (Ito teaches in [0339] insulation layer 172 [third insulator] prevents passage of oxygen and hydrogen and [0335] teaches insulating layer 170 [fourth insulator] prevents passage of oxygen and hydrogen. And [0337] teaches oxygen can be diffused through the insulating layer 110 [first insulator]. Therefore, the third and fourth insulators are less likely to transmit one or both of oxygen and hydrogen than the first insulator as claimed).
Regarding Claim 3, the combination of Ito and Yamazaki teaches claim 1 from which claim 3 depends. Ito also teaches in [0339] insulation layer 172 [third insulator] prevents passage of oxygen and hydrogen and [0335] teaches insulating layer 170 [fourth insulator] prevents passage of oxygen and hydrogen; [0337] teaches oxygen can be diffused through insulating layer 150 [second insulator]. Therefore, the third insulator, the fourth insulator are less likely to transmit one or both of oxygen and hydrogen than the second insulator.
But, Ito does not expressly disclose the sixth insulator is also less likely to transmit one or both of oxygen and hydrogen than the second insulator.
However, Yamazaki teaches in [0141] layer 415 [sixth insulator] inhibits penetration of oxygen and hydrogen. 
transmit one or both of oxygen and hydrogen than the second insulator.
Regarding Claim 4, the combination of Ito and Yamazaki teaches claim 1 from which claim 3 depends. Ito also teaches in [0335] insulator 170 [fourth insulator] is formed of aluminum oxide.
But, Ito does not expressly teach the sixth insulator is formed of one or both of aluminum and hafnium.
However, Yamazaki teaches in [0143] insulator 415 [sixth insulator] is formed of aluminum oxide.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the six insulator is formed of one or both of aluminum or hafnium as claimed.
Regarding Claim 5, the combination of Ito and Yamazaki teaches claim 1 from which claim 3 depends. Ito also teaches in [0335] insulator 170 [fourth insulator] is formed of aluminum oxide.
But, Ito does not expressly teach the sixth insulator is also formed of aluminum oxide.  
However, Yamazaki teaches in [0143] insulator 415 [sixth insulator] is formed of aluminum oxide.
aluminum oxide as claimed.
Regarding Claim 6, the combination of Ito and Yamazaki teaches the semiconductor device according to claim 1, wherein the third insulator comprises silicon and nitrogen (Ito – [0338] – “The insulating layer 172 can contain oxygen (O), nitrogen (N), fluorine (F), aluminum (Al), magnesium (Mg), silicon (Si), gallium (Ga), germanium (Ge), yttrium (Y), zirconium (Zr), lanthanum (La), neodymium (Nd), hafnium (Hf), tantalum (Ta), titanium (Ti), or the like.”).
Regarding Claim 7, the combination of Ito and Yamazaki teaches the semiconductor device according to claim 1, wherein the first oxide to the third oxide comprise In, an element M (M is Al, Ga, Y, or Sn), and Zn (Ito – [0172] – “The metal oxide layer 121, the oxide semiconductor layer 122, and the metal oxide layer 123 are oxide semiconductor films containing In or Zn and typically contain an In—Ga oxide, an In—Zn oxide, an In—Mg oxide, a Zn—Mg oxide, or an In-M-Zn oxide (M is Al, Ti, Ga, Y, Sn, Zr, La, Ce, Mg, Hf, or Nd)”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898